DETAILED CORRESPONDENCE
Application Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/06/2020 has been entered.
3.	Applicant’s amendment to the claims filed on 11/06/2020 in response to the Final Rejection mailed on 05/06/2020 is acknowledged.  This listing of claims replaces all prior listings of claims in the application.
4.	Claims 4, 9, 16-17 and 21-28 are cancelled.
5.	New claim 29 is added.
6.	Claims 2, 11-15, 18, and 29 are pending.
7.	Applicant’s remarks filed on 11/06/2020 in response to the Final Rejection mailed on 05/06/2020 have been fully considered and are deemed persuasive to overcome at least one of the rejections and/or objections as previously applied.
	The text of those sections of Title 35 U.S. Code not included in the instant action can be found in the prior Office Action.
Information Disclosure Statement
8.	The IDS filed on 02/09/2021 has been considered by the examiner and a copy of the Form PTO/SB/08 is attached to the office action.
Claim Rejections - 35 USC § 112(b), or Second Paragraph
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claim 29 is newly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This new grounds of rejection is necessitated by applicant’s amendment to the claims to add new claim 29.
	Regarding claim 29, the recitation of “wherein the lysosomal enzyme comprises the amino acid sequence of human beta-galactosidase” is indefinite because it is unclear which sequence of human beta-galactosidase the claim is referring to.  Without a sequence for comparison, the metes and bounds of the claim cannot be ascertained.  It is suggested that applicants clarify the meaning of the claims.
Claim Rejections - 35 USC § 112(a), or First Paragraph
11.	The written description rejection of claims 2, 4, 9 and 11-19 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of applicant’s amendment to the claims to recite “wherein the enzyme replacement thereapeutic protein comprises a lysosomal enzyme that comprises beta-galactosidase enzymatic activity and a protein comprising a lectin from the B subunit of ricin or nigrin B”.
withdrawn in view of applicant’s amendment to the claims to recite “wherein the enzyme replacement thereapeutic protein comprises a lysosomal enzyme that comprises beta-galactosidase enzymatic activity and a protein comprising a lectin from the B subunit of ricin or nigrin B”.
Claim Rejections - 35 USC § 102
13.	The rejection of claims 2, 4, 9, 11-13, and 15-18 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Cramer et al. (WO 2008/157263 A2; cited on IDS filed 05/26/2017) is withdrawn in view of applicant’s amendment to claim 2 to recite “wherein the enzyme replacement therapeutic protein comprises a lysosomal enzyme that comprises beta-galactosidase enzymatic activity”.
Claim Rejections - 35 USC § 103
14.	Claims 2, 11-13, 15, 18 and 29 are newly rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cramer et al. (WO 2008/157263 A2; cited on IDS filed 05/26/2017) in view of Radin et al. (US Patent 5,929,304, issued on 07/27/1999; cited on IDS filed 05/26/2017).  This new grounds of rejection is necessitated by applicant’s amendment to the claims to recite “wherein the enzyme replacement therapeutic protein comprises a lysosomal enzyme that comprises beta-galactosidase enzymatic activity”.
15.	As amended, claims 2, 11-13, 15, 18, and 29 are drawn to a method for treating  lysosomal disorder or a disease in a person or animal, wherein the method comprises administering to the person or animal a therapeutically effective amount of a compound comprising: a) an enzyme replacement therapeutic protein wherein the enzyme replacement 
16.	With respect to claim 2, Cramer et al. teach methods of treating a lysosomal storage disease or disorder comprising administering an effective amount of a therapeutic compounds comprising a recombinant ricin B chain subunit fused to a molecule of interest (therapeutic agent or compound), such as an enzyme, for delivery to eukaryotic cells for treatment of lysosomal storage disease [see Abstract; p. 2, lines 7-25; p. 8, lines 14-33; p. 11, lines 9-16; p. 15, lines 20-33].  Although Cramer et al. does not acknowledge that the protein comprising lectin mediates delivery across the blood brain barrier, Cramer et al. teach that the lectin is the B chain subunit of ricin (plant toxalbumin), and it is the examiner's position that absent evidence otherwise, this would be an inherent function to the ricin B chain subunit taught by Cramer et al.  Since the Office does not have the facilities for examining and comparing applicants’ protein with the protein of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed product and the product of the prior art (i.e., that the protein of the prior art does not possess the same material structural and functional characteristics of the claimed protein). See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 59.


	With respect to claim 12, Cramer et al. teach the method wherein a linker of short amino acid sequence is inserted between the ricin B chain subunit and the therapeutic protein [see p. 75, lines 25-32].
	With respect to claim 13, Cramer et al. teach the method wherein the compound further comprises a signal peptide fused to the compound [see p. 2, lines 10-14; p. 75, lines 25-32].
	With respect to claim 15, Cramer et al. teach the method wherein the B subunit is from ricin [see p. 2, lines 7-10]. 
	With respect to claims 18 and 29, Cramer et al. teach the compound wherein the molecule of interest is an enzyme for delivery to eukaryotic cells for treatment of lysosomal storage disease with a lysosomal enzyme for enzyme replacement therapy [see p. 10 bridging to p. 11, lines 1-16; p. 15, lines 20-33].
	However, Cramer et al. does not explicitly teach the method, wherein the lysosomal or other enzyme comprises beta-galactosidase and the disorder or disease is Gm1 gangliosidosis.
	Radin et al. teach the recombinant production of lysosomal enzymes for enzyme replacement therapy for the therapeutic treatment of human and animal lysosomal storage disease [see Abstract].  Radin et al. teach the recombinant production of human beta galactosidase which is associated with the Gml gangliosidosis, as a therapeutic protein for 
	At the time the invention was made, it would have been obvious to one of ordinary skill in the art to combine the teachings of Cramer et al. and Radin et al. according to the teachings of Radin et al. to create a compound comprising the B subunit of ricin fused to beta galactosidase because Cramer et al. teach B subunit of ricin fused to therapeutic proteins for enzyme replacement therapy in the treatment of lysosomal storage disease.  Radin et al. teach that beta galactosidase can be recombinantly produced to be used in enzyme replacement therapy for treating Gml gangliosidosis.  One of ordinary skill in the art would have had a reasonable expectation of success, a reasonable level of predictability, and would have been motivated to combine the teachings of Cramer et al. and Radin et al. because Radin et al. acknowledges that beta galactosidase can be used in enzyme replacement therapy for treating Gml gangliosidosis.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Response to Remarks Regarding Prior Art Rejections
17.	Applicant’s remarks filed on 11/06/2020 have been fully considered by the examiner and rendered moot in view of the new rejection set forth above, which is necessitated by applicant’s amendment to the claims.
Double Patenting
18.	The nonstatutory double patenting rejection of claims 2, 4, 9, 11-18 and 21-28 over claims 1-19 of U.S. Patent No. 9,862,939 is withdrawn in view of applicant’s amendment to the claims to cancel claims 4, 9, 16-17, and 21-28 and to recite “wherein the enzyme replacement 
19.	Claims 2, 11-15, 18 and 29 are newly rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,862,939 in view of Radin et al. (US Patent 5,929,304, issued on 07/27/1999; cited on IDS filed 05/26/2017).  This new grounds of rejection is necessitated by applicant’s amendment to the claims to recite “wherein the enzyme replacement therapeutic protein comprises a lysosomal enzyme that comprises beta-galactosidase enzymatic activity”.
	Claims 1-19 of the ‘939 patent are drawn to methods for treating mycopolysaccharidosis type I and treating mycopoliysaccharidosis type IIIA in a person or animal comprising administering a therapeutically effective amount of a compound comprising a therapeutic agent or compound comprising a lysosomal enzyme; and a protein comprising a lectin from the B subunit of ricin or nigrin B that mediates delivery across the blood brain barrier; wherein said therapeutic agent or compound is physically linked or fused to said protein comprising said lectin; and wherein said compound comprising an amino acid sequence that is at least 90% identical to the amino acid sequences selected from the group consisting of SEQ ID NOs:  1, 2, 4, 5, 6, 7, 9, and 10.
	However, claims 1-19 of the ‘939 patent do not recite the method, wherein the lysosomal or other enzyme comprises beta-galactosidase and the disorder or disease is Gm1 gangliosidosis.
	Radin et al. teach the recombinant production of lysosomal enzymes for enzyme replacement therapy for the therapeutic treatment of human and animal lysosomal storage ml gangliosidosis, as a therapeutic protein for treatment of lysosomal storage disease [see Column 3, lines 17-21; column 12, bottom to column 13].
	At the time the invention was made, it would have been obvious to one of ordinary skill in the art to combine the recitations of the ‘939 patent and the teachings of Radin et al. to create a compound comprising the B subunit of ricin fused to beta galactosidase because Cramer et al. teach B subunit of ricin fused to therapeutic proteins for enzyme replacement therapy in the treatment of lysosomal storage disease.  Radin et al. teach that beta galactosidase can be recombinantly produced to be used in enzyme replacement therapy for treating Gml gangliosidosis.  One of ordinary skill in the art would have had a reasonable expectation of success, a reasonable level of predictability, and would have been motivated to combine the recitations of the ‘939 patent and Radin et al. because Radin et al. acknowledges that beta galactosidase can be used in enzyme replacement therapy for treating Gml gangliosidosis.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
	RESPONSE TO REMARKS:  Beginning on p. 5 of applicant’s remarks, applicants contend that upon indication of allowable subject matter, a Terminal Disclaimer or other appropriate action will be taken.  Accordingly, the rejection is made for the reasons of record set forth above.
Conclusion
20.	Status of the claims:

	Claims 2, 11-15, 18, and 29 are rejected.
	No claims are in condition for an allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537.  The examiner can normally be reached on Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL J HOLLAND/Primary Examiner, Art Unit 1656